Title: Patrick Gibson to Thomas Jefferson, 10 November 1817
From: Gibson, Patrick
To: Jefferson, Thomas


                    
                        Sir
                        Richmond 
              10th Novr 1817—
                    
                    On the 29th Inst Ulto I sold your 43 bls. flour to E. Williams and on the 5th insta the remg 7 bls to Josh A. Weed at 8¼$ Cash, since then accounts were received of a rise in England which gave a stir to our market, and enabled me to sell 50 bls: (of your 120) which came down on Saturday at 8¾ Cash, at which price I had engaged the whole, provided it had come down in time, but unfortunately it  has not yet arrived, and the article has again declined—Your favors of the 30th Octr & 3d Inst have been duly received, with a note for renewal in the US Bank. I had in my possession a blank with which I renewed yours in the V. Bk on the 10th ulto. I shall in future send you both notes at once
                    
                        With great respect I am Yours &c
                        Patrick Gibson
                    
                